Winslow, O. J.
The defendant’s claim is that he was a subsequent purchaser in good faith and for a valuable consideration of the lands in question, and that since his deed was first duly recorded he is protected in his title, as against the plaintiffs previous unrecorded conveyance, by the terms of the recording act. See. 2241, Stats. (1898). The trial court held that although the defendant did not have actual knowledge of the plaintiffs title he still was not a purchaser in good faith, nor did he pay a valuable consideration. With these conclusions we entirely agree. Unquestionably the defendant knew that he was purchasing a suspicious and speculative title for a sum hardly more than sufficient to defray the cost of executing the deed. The statute was not enacted to protect one whose ignorance of the title is deliberate and intentional, nor does a mere nominal consideration satisfy the requirement that a valuable consideration must be paid. Its purpose is to protect the man who honestly believes he is acquiring a good title and who invests some substantial .sum in reliance on that belief.
The fact that the supposed title could be and was pur■chased for a mere nominal consideration is certainly constructive notice of the invalidity of the title, and sufficient of itself to put the purchaser upon inquiry. De Witt v. Perkins, 22 Wis. 473; Hoppin v. Doty, 25 Wis. 573. The other circumstances surrounding the purchase which conclusively •show the wilful failure on the part of the defendant to make inquiry when inquiry was loudly suggested only reinforce the conclusion that the defendant purchased for a song only a mere possibility of title, and that he was fully aware of the fact.
By the Court. — Judgment affirmed.